Citation Nr: 1506733	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-05 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for factor V deficiency (claimed as blood disorder).

3.  Entitlement to service connection for septal defect with nose bleeds.

4.  Entitlement to service connection for ulcers.

5.  Entitlement to service connection for bilateral peripheral vascular disease (PVD).

6.  Entitlement to service connection for chronic fatigue syndrome.

7.  Entitlement to service connection for fibromyalgia.

8.  Entitlement to service connection for degenerative disc disease of the thoracolumbar spine.

9.  Entitlement to service connection for right hip tendonopathy.

10.  Entitlement to service connection for bilateral lower extremity sciatica.

11.  Entitlement to service connection for patellophemoral syndrome of the right knee.

12.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

13.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

14.  Entitlement to an initial rating in excess of 10 percent for asthma (claimed as Gulf War Undiagnosed Illness to include respiratory and sinus problems).

15.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS).

16.  Entitlement to an initial rating in excess of 10 percent for bilateral stasis dermatitis (claimed as rash and blisters). 


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to May 1999 and from February 2003 to April 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2010 and March 2010 rating decisions of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In January 2012, the RO increased the disability rating for PTSD to 70 percent.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet.App. 35 (1993).

In February 2012, the Veteran perfected for appeal the issue of entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the right ankle.  In June 2012, the RO severed service connection for degenerative joint disease of the right ankle.  Since June 2012, the Veteran has not submitted any evidence suggesting that he disagrees with the June 2012 decision.  Under these circumstances, the issue of entitlement to an increased rating for degenerative joint disease of the right ankle is moot, and thus, no longer before the Board.

On his VA Form 9s, dated March 2011 and February 2012, the Veteran requested a hearing before a member of the Board at the RO.  A hearing on appeal will be granted if the appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).  In this case, in a letter dated May 2012, VA notified the Veteran that he was scheduled for a Travel Board hearing before a member of the Board on July 10, 2012.  This notice was mailed to the Veteran's last known address of record.  It was not returned as undeliverable by the postal service.  The Veteran failed to report for this scheduled hearing without good cause.  VA has received no communication, written or otherwise, from the Veteran.  Because the Veteran has failed to appear for his scheduled hearing without good cause and there has been no request for postponement, his request for a hearing will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2014). 

On his VA form 9 dated February 2012, the Veteran raised the issues of entitlement to an earlier effective date for service-connected asthma and IBS.  The Board cannot take original jurisdiction of these claims.  They are referred to the RO for appropriate action.  The Board notes that the Veteran also raised issue of entitlement to an earlier effective date for degenerative joint disease of the right ankle; however, since service connection is no longer in effect for this disability, this claim is not referred to the RO.

The issue of entitlement to service connection for factor V deficiency (claimed as blood disorder and chronic nose bleeds) have been recharacterized as (i) service connection for factor V deficiency and (ii) service connection for septal defect with nose bleeds to comport with the March 2010 medical opinion that these are separate conditions.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA Treatment Records.  In January 2014, the Veteran's former representative indicated that VA treatment records dated from March 12, 2010, to January 16, 2013, were relevant to the Veteran's claims.  The VA treatment records of record are only current through October 2010.  None of the Veteran's claims can be decided without these outstanding VA treatment records.   38 C.F.R. § 3.159(c)(2).

Knee, hip, back, and sciatica.  Following VA examination in December 2009, the examiner was unable to render opinions as to the etiology of the Veteran's current knee, hip, back, and sciatica disabilities.  The rationale was that they may be related to a right ankle disability, but the examiner was unable to opine as to the etiology of the ankle disability without additional private medical records.  Thus, since she could not provide an opinion as to the etiology of the ankle, she could not opine as to the etiology of the current knee, hip, back, and sciatica disabilities.

Since the December 2009 VA medical examination, the RO has severed service connection for a right ankle disability.  Thus, the question of whether the ankle disability caused the knee, hip, back, and sciatica disabilities is no longer relevant.  Instead, the claims turn on whether the disabilities are directly related to service.  

In July 2009, the Veteran reported that he incurred a number of knee, hip, and back injuries during service in the Persian Gulf, to include during hand-to-hand combat the enemy.  He also reported knee, hip, and back problems since service.  The evidence of record suggests that the Veteran's current knee, hip, and back disabilities may be related to service.  However, reexamination is needed as the evidence of record is insufficient to decide the claims.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Septal defect with nose bleeds.  Following VA examination in March 2010, the examiner was unable to render opinion as to the etiology of the Veteran's current septal defect with nose bleeds without full records from Dr. Krause.  At the time of the examination, the records were limited to those from April 2009 to May 2009.

VA has a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from private medical care providers.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

On remand, the Veteran must provide any outstanding private medical records, including those related treatment from Dr. Krause before April 2009 and after May 2009, or authorize VA to obtain the records.

Bilateral stasis dermatitis.  The medical evidence of record does not provide sufficient detail to rate the severity of the Veteran's bilateral stasis dermatitis.  Reexamination is needed.  See 38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from October 2010.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request authorization and consent to release information to VA, for Dr. Krause, as well as any other private doctor who has treated the Veteran's nasal defect with nose bleeds before April 2009 and after May 2009.

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the nasal defect with nose bleeds.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Once the above-requested development has been completed, schedule the Veteran for a VA musculoskeletal examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current right knee, thoracolumbar spine, right hip tendonopathy, and sciatica are related to his active service.

The examiner is to address the Veteran's assertion (i) that he incurred a number of knee, hip, and back injuries during service in the Persian Gulf, to include during hand-to-hand combat the enemy and (ii) that he has experienced knee, hip, and back problems since service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to diagnose any current nasal defect to include nose bleeds.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disorder is related to his active service, to include exposure to sodium dichromate.

The examiner is to address (i) the March 2010 VA medical examiner's statement that exposure to sodium dichromate causes nasal irritation and nose bleeds and (ii) the Veteran's report of nasal irritation and nose bleeds since service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for a VA skin examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to determine the current severity of the Veteran's current bilateral stasis dermatitis.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




